DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
Claim 4 is cancelled.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments require the further limit the largest opening width to be larger than the bottom surface of the LED and smaller than the top surface of the LED.  This is best illustrated by Figure 2.  The prior art shows the bottom of the device only shows a device in which both surfaces are either larger or smaller than the opening width.  These amendments along with the remaining limitations of the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      12/7/2021Examiner, Art Unit 2897